Citation Nr: 1645415	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to August 1960.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied specially adapted housing. The Veteran appealed this determination. In May 2011 and in June 2012, the Board remanded this matter for further development. The Veteran died in May 2013. The Appellant is his surviving spouse. Via a February 2016 letter decision, the RO substituted her for the Veteran as the claimant with respect to this matter. This matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c). A REMAND of SMC based on aid and attendance/housebound is warranted at this time.

In August 2013, the Appellant filed a claim of entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  DIC benefits have been granted pursuant to 38 U.S.C.A. § 1318, which applies when the cause of the Veteran's death is not service-connected.  Having it service-connected is a greater allowance because such a determination would qualify the Appellant for additional burial and funeral expenses.  38 U.S.C.A. §§ 2302, 2307; Moffitt v. Brown, 10 Vet. App. 214 (1997); Mintz v. Brown, 6 Vet. App. 277 (1994).  Her claim therefore must be adjudicated.  It appears from a review of the claims file that the RO, as the agency of original jurisdiction, has not yet done so.  Referral therefore is made for appropriate action in this regard.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

Only a person who would be eligible to receive accrued benefits may be substituted for the deceased claimant, but specially adapted housing is not payable as an accrued benefit.  
CONCLUSION OF LAW

Specially adapted housing must be denied as a matter of law once the claimant has died.  38 U.S.C.A. §§ 503, 2101, 5104, 5121, 5121A, 7104 (West 2014); 38 C.F.R. § 3.809 (2010); 38 C.F.R. §§ 3.103, 3.104, 3.809, 3.1000, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Concerns

VA has a duty to notify and a duty to assist a claimant who files an application for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Yet, these duties are not applicable when the law, rather than the evidence, is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As set forth herein, the law is dispositive regarding this matter.  It follows that no discussion of the aforementioned duties is necessary. 

II.  Specially Adapted Housing

As noted by the Board in its June 2012 remand, the regulation pertaining to specially adapted housing was amended effective October 25, 2010.  Several requirements must be satisfied under the old and the new regulation in order for a certificate of eligibility for assistance in acquiring specially adapted housing to be extended.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809 (2010, 2015).  No discussion of them is necessary, however.  It is reiterated that the Veteran died during the pendency of this matter in May 2013.  Unfortunately, the Appellant may not be substituted for him.  A person eligible for substitution is "a person who would be eligible to receive accrued benefits."  38 U.S.C.A. § 5121A(a).  Accrued benefits are "periodic monetary benefits" a claimant was entitled to at death which were due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

Specially adapted housing is not a "periodic monetary benefit."  Pappalardo v. Brown, 6 Vet. App. 63 (1993).  Indeed, assistance in acquiring specially adapted housing is a one-time benefit.  The focus is on whether a veteran is entitled to this benefit at the time it is to be paid.  Nothing has accrued as due and unpaid when a veteran dies before he or she is found entitled to specially adapted housing, in other words.  This is different from compensation benefits for a service-connected disability, pension benefits, and the like.  Such benefits are paid to a veteran each month for as long as he or she is entitled to them.  They can accrue, in that they may be due but were unpaid for some reason, at the time of a veteran's death.  

In sum, specially adapted housing is not payable as an accrued benefit.  This eliminates the possibility of substitution.  Specially adapted housing therefore must be denied as a matter of law once the claimant has died.  That is the situation here.  The Board emphasizes that it is very sympathetic to the Appellant.  Yet, the Board is bound by the applicable statutes and regulations and lacks authority to grant benefits on an equitable basis except when there has been an administrative error.  38 U.S.C.A. §§ 503(a), 7104(c); 38 C.F.R. § 20.101(a).  Harvey v. Brown, 6 Vet. App. 416 (1994).  There has been no administrative error in denying specially adapted housing here.

The Appellant, to the extent she argues that there has been an administrative error in that specially adapted housing was granted during the Veteran's lifetime, is mistaken.  As discussed by the Board in its June 2012 remand, a March 2012 rating decision by the Appeals Management Center (AMC) granted specially adapted housing.  It is accompanied by two undated notification letters to the Veteran which duplicate one another.  The AMC additionally granted specially adapted housing in an April 2012 rating decision.  No notification letters accompany it.  On the same day as this latter rating decision, the AMC denied specially adapted housing in a supplemental statement of the case (SSOC).  The notification letter accompanying it is dated.  The Veteran persistently sought specially adapted housing thereafter, to include responding to the SSOC in particular later in April 2012.  In contrast, at no point did he reference either of the rating decisions.

While the Appellant has referenced the rating decisions, it appears that they were brought to her attention by the Board's remand.  All indications indeed are that they were draft rating decisions that were never issued.  Draft rating decisions can be final and binding.  Sellers v. Shinseki, 25 Vet. App. 265 (2012).  However, this only occurs if notification was provided.  Id.; 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103(b, f), 3.104(a).  There is no confirmation or even a suggestion that the notification letters for the March 2012 rating decision were issued. (In other words, they were drafts too.)  No notification letter exists for the April 2012 rating decision.  As such, neither rating decision is final and binding.  The Appellant otherwise argued in March 2016 that the February 2016 letter decision indicated she was eligible for specially adapted housing to be granted.  In actuality, it simply erroneously conveyed her eligibility for substitution in this matter.  


ORDER

Specially adapted housing is denied.

REMAND

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of an SOC if one has not been recognized.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, an SOC is required because filing a timely substantive appeal (Form 9) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

The Appellant, in addition to this matter, was substituted for the Veteran as the claimant on other matters.  The RO denied SMC based on aid and attendance/housebound in a February 2016 rating decision.  The Appellant timely submitted notice of disagreements (NODs) in March 2016 (the Veterans Benefit Management System and Virtual VA contain slightly different NODs).  Additional issues seemingly were referenced by her at that time as well.  To date, there has been no acknowledgement of the NODs.  The standard letter sent to explain the appeals process has not been issued, for example.  The Veterans Appeals Control and Locator System (VACOLS) further does not show that any action is pending with respect to the aforementioned rating decision.  Directing generation of an SOC on remand, in sum, is required to ensure proper procedure is followed.

Accordingly, this matter is REMANDED for the following. (Please note that expedited handling is requested because this matter has been advanced on the Board's docket.):

Consider the Appellant's March 2016 NODs.  Generate an SOC concerning SMC based on aid and attendance/housebound as well as any other issues for which an appeal properly has been initiated.  For any other issues, generate a letter explaining that an appeal has not been initiated properly.  Provide a copy of the SOC, coupled with a notice letter of how to continue the appeals process, and of any explanation letter to the Appellant and her representative.  Also place a copy in the claims file.  Return to the Board only if the appeal is timely perfected and if otherwise appropriate.

No action is required of the Appellant until she is notified by VA.  However, she is advised of her right to submit additional evidence and argument herself or through her representative with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the Court indeed must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Further, it is reiterated that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


